Opinion issued June 17, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00384-CR
———————————
Kenneth W. Staggs, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 337th District Court 
Harris County, Texas

Trial Court Case No. 1257489
 

 
MEMORANDUM OPINION
          We lack jurisdiction to
hear this appeal.  Appellant Kenneth W.
Staggs, pleaded guilty to the offense of possession of a controlled substance
with intent to deliver, and in accordance with his plea bargain agreement with
the State, the trial court sentenced appellant to confinement for two
years.   
          After the trial court
sentenced appellant to punishment that fell within the terms of the plea
bargain agreement, the trial court certified that this case is a plea-bargain
case and the defendant has no right to appeal. 
Appellant did not request the trial court’s permission to appeal any pre-trial
matters, and the trial court did not give permission for appellant to
appeal.  Appellant filed a timely pro se
notice of appeal.  
          We conclude that the
certification of right of appeal filed by the trial court is supported by the
record and that appellant has no right of appeal due to the agreed plea
bargain.  Tex. R. App. P.
25.2 (a).  Because appellant has no right
of appeal, we must dismiss this appeal “without further action.”  Chavez
v. State, 183 S.W.3d 675, 680 (Tex.Crim.App. 2006).
          Accordingly, the appeal is
dismissed for lack of jurisdiction.
          We deny any pending
motions as moot. 
PER CURIAM
Panel consists of Chief Justice Radack and
Justices Bland and Sharp.
Do not publish. 
 Tex. R. App. P. 47.2(b).